PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/802,799
Filing Date: 3 Nov 2017
Appellant(s): Frei et al.



__________________
ABU REAZ
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/14/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument

A. The Gap between Prior Arts and the Claimed Invention is so Great as to Render the Claims Nonobvious to One Reasonably Skilled in the Art
Appellant argues that the applied references, specifically Bai and Moriwaki, either expressly or inherently, do not suggest “in response to selecting the first rule repository, determining, from the rule, that at least one additional sensor measurement is necessary for the interfacing device to process an action description specified in the rule,” “obtaining the at least one additional sensor measurement measured at the identified one or more sensors,” and “executing an action in the action description using the at least one additional sensor measurement as input”.

Appellant alleges fundamental differences between Bai and the instant application:

Specifically, Appellant first asserts that a hypothesis of Bai is a current situation in real life, not a rule that can be stored

Appellant’s basis for this argument is that Bai describes a hypothesis as a situation in real life and argues that a situation that may exist in real life is not a rule that can be stored in a repository.
In response, it is first noted that the specification of the claimed invention describes that, during operation, a device can detect a rule-triggering event and can search a rule repository to obtain a set of rules whose action criteria is satisfied by the rule-triggering event. In other words, like the hypothesis of Bai, the stored rules of the claimed invention are associated with and triggered by a rule-triggering event, or situation in real life. Synonymous to the claims, Bai teaches that such a real-life situation is detected when sensors have a reading which meet a given value criteria and that, in response, stored tables are used for determining a situation hypothesis stored in situation definitions, as explicitly illustrated in FIG. 3A – FIG. 3D of Bai. Additionally, FIG. 7A-7D illustrate exemplary stored tables expressly including the situation hypothesis of, for example, “shots fired”. This unambiguously illustrates a hypothesis being stored in a rules table in the system of Bai.  These figures make it evident that the teachings of Bai are within the scope of storing, in a rule repository, one or more rules, a respective of which includes an action criterion for triggering the rule, as claimed. Like the claimed invention, Bai describes that a situation, or rule, is selected based on current sensory input matching a stored criteria or threshold. 


Appellant asserts the necessity of an additional piece of information is not specified in the supposed hypothesis of Bai

Specifically, Appellant states that the instant claims recite “determining, from the rule, that at least one additional sensor measurement is necessary for the interfacing device to process an action description specified in the rule” and that the additional information of Bai supposedly being directed to a specific hypothesis does not suggest the Bai system identifying the necessity of the additional information for an action from that hypothesis.
Contrary to this assertion, the actions of Bai are executed in response to a refined hypothesis, which requires additional sensor information obtained expressly for refining a specific initial hypothesis.  In Bai, a rule, or initial hypothesis, is triggered and selected based on an initial sensor meeting a criteria, and it is determined from that initial hypothesis that further information should be obtained and used to increase the confidence of the initial hypothesis. The claim language requires that, in response to selecting the rule from the rule repository, corresponding with selecting a hypothesis in Bai, determining from the rule that at least one additional sensor measurement is 
It is noted that it was previously suggested to Appellant to include additional description in the claims regarding the relationship of how the additional sensor measurements are applied as input to lookup and execute an action description specified in the rule repository in order to distinguish the claims from the teachings of Bai, however no such amendments were made. The claims are silent regarding a specific relationship regarding how the additional sensor information is used as input to execute an action which is distinct from the teaching of Bai for additional sensor information being used as input to refine confidence of a hypothesis resulting in execution of a particular action.
Appellant argues that before establishing the hypothesis, the Bai system does not consider any action that the Bai system may execute. Such a limitation does not appear in the claims and it is unclear how this statement relates to the claims or the Bai reference.


Appellant asserts the additional pieces of information is not obtained in response to triggering a supposed hypothesis of Bai or for processing an action specified in the hypothesis

Appellant argues that the “further information” of Bai is not obtained in response to triggering of a supposed hypothesis because the “further information” of Bai is directed to increasing of confidence of the hypothesis.
As previously discussed, increasing the confidence of, or refining, an initial hypothesis results in an action being executed. In Bai, synonymous to the claimed invention, prior to a determination that further additional sensor information is necessary, a rule-triggering event is detected based on sensor measurements meeting a certain criteria. Based on this initial detection, a hypothesis from the rules tables is selected. Similarly to the claim language, in Bai, after this selection of a particular hypothesis and based on the particular hypothesis, it is determined that additional sensor information is required to confirm the hypothesis. The rules tables in Bai explicitly specify the criteria associated with identifying which further information should be obtained for the particular hypothesis that has been selected based on the trigger event, for example obtaining sensors measures within a 100 yard radius for refining the initial “shots fired” hypothesis shown in FIG. 7A and FIG. 7D. In other words, like the claim language, the determining, identifying and obtaining of the additional sensor measurement in Bai occurs after an initial rule-triggering event, is responsive to a rule 
Therefore it is respectfully submitted that the teachings of Bai for additional sensor information obtained in response to determining a hypothesis, which is used as input for increasing the confidence of the hypothesis, and which is necessary to execute an action, are within the scope of the claim language.


Appellant’s response to the rejections in the Office Action:

Appellant alleges that the response to arguments in the previous Office Action do not consider what a confidence is.
	Appellant asserts that when the Bai system calculates the confidence for a hypothesis, the Bai system determines whether to establish that hypothesis and, if the hypothesis has already been triggered, there is not purpose to calculate the confidence for the hypothesis.
	As previously discussed, a hypothesis is initially determined based on a rule-triggering event. One would recognize the ordinary and customary meaning of the term hypothesis to be a proposed explanation made on the basis of limited evidence as a starting point for further investigation. Bai then, based on the initial hypothesis, uses information stored in rules tables to determine which additional evidence, or sensor measurements, need to be obtained to confirm the hypothesis. It is this refined, or 
	It is again noted that Appellant has failed to amend the claims as recommended to sufficiently describe how the additional sensor measurements are used as input to execute an action in such a way which is distinguished from these teachings of Bai.

Appellant alleges that the response to arguments in the previous Office Action are based on improper hindsight
	Appellant alleges that the Examiner has applied hindsight reasoning to the Bai reference with respect to the limitation for determining that additional sensor measurement is necessary for an action.
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Actions executed in Bai include, for example, modifying a hypothesis, denying a current hypothesis, confirming a current hypothesis, displaying the refined hypothesis to a user, etc. In order for any of these actions to be executed after an initial hypothesis has been selected, the system of Bai expressly teaches obtaining additional sensor 

Appellant alleges that the response to arguments in the previous Office Action are contradictory

	Appellant argues that Examiner has pointed to both (i) the hypothesis or situation defined in the situation tables of FIG. 7A-FIG. 7H of Bai, and (ii) the hypothesis themselves as the rule of the instant application, however the situation tables FIG. 7A-FIG. 7H of Bai correspond with the claimed stored rules in the rule repository, and it is therefore unclear why Appellant believes this is contradictory. 
The stored rules tables in Bai clearly maintain rules associated with trigger events, such as a hypothesis of “shots fired” or “firework”, equivalent to the rules stored in the claimed rule repository. Additionally, the tables of Bai also include information regarding necessary additional information, such as criteria for a local network to collect additional sensor measurements and how that information is weighted, in order to execute an action based on the rule triggered by the event. These teachings directly correlate with the claimed limitations.

Appellant alleges that the response to arguments in the previous Office Action are misdirected.
	
	Appellant argues that the Examiner has ignored the fact the system of the instant application determines the necessity of the additional sensor measurement for processing an action description specified in the rule. 
	As previously discussed, the additional sensor measurements obtained by Bai are specifically obtained in response to an initial hypothesis stored in a rules table which is selected based on a rule-triggering event. The additional sensor measurements are used to refine and increase confidence of the initial hypothesis, which is necessary to execute the actions of, for example, modifying a hypothesis, denying a current hypothesis, confirming a current hypothesis, displaying the refined hypothesis to a user, etc., as taught by Bai. 
	It is respectfully submitted that these teaches are within the scope of the claim language.

Appellant alleges that the response to arguments in the previous Office Action are conjectures.
	Appellant argues that there is no disclosure in Bai that suggests the Bai system considers the “further information” of Bai is necessary for processing the supposed action of Bai.
	As previously noted, the actions of Bai include, for example, modifying a hypothesis, denying a current hypothesis, confirming a current hypothesis, displaying 

Appellant again alleges that the response to arguments in the previous Office Action are misdirected.
	
	Appellant’s basis for this argument is that the additional sensor measurement of the instant claims is the input to the execution operation of the instant claims. 
The claim language merely recites executing an action using the at least one additional sensor measurement as an input. In Bai, an action, such as modifying a hypothesis, denying a current hypothesis, or confirming a current hypothesis, unequivocally relies on the additional sensor measurements obtained to increase confidence of the initial hypothesis. In other words, synonymous to the claimed invention, execution of those actions in Bai uses the obtained additional sensor measurements as input.
Appellant has failed to include language in the claims describing how the additional sensor measurements are input into the execution of operations distinct from those described by Bai.



Appellant alleges that the response to arguments in the previous Office Action admit Bai cannot disclose claimed feature.

	Appellant argues that since Bai does not explicitly illustrate the actions as being included in the stored rules tables, as acknowledged in the Office Action, the Bai system cannot determine that “at least one additional sensor measurement is necessary for the interfacing device to process an action description specified in the rule”.
	In response, it is submitted that a hypothesis of Bai, which is refined using additional sensor measurements, is associated with actions taken based on the hypothesis, regardless of whether those actions are specified and stored in the same rule repository. Bai’s silence regarding these actions being stored, a deficiency cured by Moriwaki, does not negate the teachings in Bai for determining that additional sensor measurements are necessary in order to process an action associated with the hypothesis. 


Appellant asserts that the stored “rule” of Bai is not the same as a hypothesis

Appellant argues that table 330 of Bai does not store a hypothesis.
	Appellant alleges that the rule stored in FIG. 3C of Bai does not store a hypothesis and that a hypothesis is merely a likely situation, not a rule.
	It is first noted that the tables illustrated in FIG. 3A-3D, as well as FIG. 7A-7H, collectively correspond to the claimed rules repository. Appellant states that the tables 
	Appellant acknowledges that the hypothesis of Bai represent a likely situation which, like the claimed rules, are based on value criteria. Bai explicitly illustrates that these situations, or hypothesis, are stored in rules tables. It is submitted that these teachings of Bai are unambiguously within the scope of, “storing, in a rule repository of an interface device, one or more rules.

Appellant argues that Bai’s disclosure is contradictory to Examiner’s assertions.
	Appellant reiterates that a hypothesis of Bai is merely formed, not stored in a table of Bai. However, as discussed above, Bai expressly illustrates situation hypothesis included in stored rule tables, along with action criteria for triggering the situation hypothesis (see FIG. 3A, FIG. 7A, FIG. 7E). 

Appellant argues improper rejection.
	In response to Appellant’s argument that the rejection is improper based on the Examiner not showing “storing…one or more rules”, it is again noted that Bai expressly illustrates a situation hypothesis, corresponding to the claimed rule, included in stored rule tables, corresponding to the rule repository, along with action criteria for triggering the respective situation hypothesis (see FIG. 3A, FIG. 7A, FIG. 7E). It is therefore submitted that Appellant’s argument is unpersuasive.

Appellant notes that a hypothesis of Bai is formed

Appellant alleges Examiner’s admission.
	Appellant submits that Examiner has admitted that Bai generates a hypothesis and asserts that, if the Bai system generates a hypothesis based on the supposed corresponding sensor measurements, that hypothesis cannot be stored in a table. 
	It is submitted that Appellant’s assertion is misguided. Bai teaches that tables including situation IDs, such as FIG. 3A, FIG. 7A, FIG. 7E, are stored and include a hypothesis and action criteria for triggering the hypothesis. Based on a rule-triggering event occurring, the system in Bai then selects the corresponding hypothesis whose action criteria is satisfied by the rule-triggering event. In order for the system to determine and select an appropriate hypothesis based on the rule-triggering event, the system must have stored information regarding the hypothesis and its criteria. 
	Similarly, the claimed invention must include information regarding a rule in order to determine that a particular rule-triggering event satisfies the action criteria of the rule. Therefore the hypothesis of Bai is equivalent to the claimed rule.

Appellant asserts the Examiner’s allegations are contradictory.
	Appellant argues that the likelihood of a situation in Bai is the event that triggers the reading of the sensors, and that Examiner alleges a hypothesis of Bai to be both the rule and the rule-triggering event of the claims, however this is incorrect. 
Bai clearly describes that hypothesis generation occurs in response to a change in sensor values. Cited portions of Bai explicitly recite that when a change in sensor 
Therefore there is no contradiction, as claimed by Application.


Appellant asserts that Bai does not disclose “selecting, from the one or more rules in the rule repository, a rule whose action criteria is satisfied”
	Appellant argues that, in Bai, whenever the reading from a sensor matches the corresponding criterion, a situation can be likely, and consequently, the rules in table 330 of Bai are used for determining the criteria for sensors. Appellant additionally asserts that after the criteria for the sensor are met and a hypothesis is formed, which is alleged to be the rule-triggering event of the instant application, the Bai system does not select a rule.
It is respectfully submitted that Appellant’s understanding of the Bai reference is misconstrued. As discussed above, it is a change in sensor values meeting a specified criteria in Bai which triggers a rule and which corresponds to the claimed rule-triggering event. Bai teaches that, in response to detection of such a rule-triggering sensor change, stored hypothesis templates are used for selected a hypothesis with action criteria meeting the rule-triggering sensor change. It is again noted that all of the tables of Bai collectively correlate with the claimed rule repository.

These teachings of Bai are unambiguously within the scope of “selecting, from the one or more rules in the rule repository, a rule whose action criteria is satisfied”.

Appellant asserts that Bai does not disclose “determining…that at least one additional sensor measurement is necessary for the interfacing device to process an action description specified in the rule”

Appellant argues absence of claimed operation in Bai.
	Appellant again asserts that the Bai system does not perform the determination operation of the instant claims because when Bai is testing a hypothesis, the Bai system (i) has not confirmed the hypothesis yet, and (ii) does not consider what the supposed action would be, and that, consequently, at the testing stage for the hypothesis, the Bai system obtains the further information only for refining the hypothesis without establishing the hypothesis and considering what an action might be.
	As discussed above, it is the initial hypothesis selected based on a detection of a rule-triggering event which corresponds with the claimed selected rule. Based on the selected hypothesis, the system of Bai determines specifically which additional sensor measurements are necessary for increasing confidence of the hypothesis. These additional sensor measurements are then obtained and used as input to refine the 
	It is respectfully submitted that these teachings of Bai are equivalent to the claimed limitations.

Appellant argues a hypothesis of Bai can be denied.
	Appellant asserts that since the hypothesis is not confirmed at the testing stage, that the further information is not obtained when the hypothesis is triggered, and if the hypothesis can be denied after the testing stage, the Bai reference does not consider an action for testing the hypothesis. 
	It is again noted that selecting a likely hypothesis based on a rule-triggering event in Bai corresponds to selecting a rule, as claimed. The claimed determining and identifying additional sensor measurements correlates with the testing stage of Bai. In Bai, after an initial likely hypothesis, or rule, is selected, the additional sensor measurements obtained are necessary to refine the hypothesis. In an instance where these additional measurements are input and the hypothesis is denied, it is this denial which correlates with the claimed action.
	Therefore, like the claimed invention, the further information of Bai is necessary for an action.



Appellant argues Examiner’s allegations are mere conjectures.
	Appellant asserts that the Examiner merely alleged that the further information of Bai could be used for an action of Bai without showing that the Bai system can determine the necessity of the further information of action, and therefore argues that Bai does not disclose “determining, from the rule, that at least one additional sensor measurement is necessary for the interfacing device to process an action description specified in the rule”.
	Bai teaches that, in response to a selected hypothesis, or rule, and based on the likelihood of the selected hypothesis, the system of Bai determines that is necessary to actively solicit additional inputs specific to the hypothesis in order to refine the hypothesis. These additional sensor measurement inputs are necessary to perform actions such as modifying a hypothesis, denying a current hypothesis, confirming a current hypothesis, and displaying the refined hypothesis to a user, as described in Bai.
	It is therefore respectfully submitted that Bai teaches a determination of the necessity of “at least one additional sensor measurement…to process an action description”, as claimed.

Appellant argues improper rejection.
	Specifically, Appellant argues that Examiner merely pointed to refining the confidence of a hypothesis of Bai, which indicates refining the confidence on the likelihood of a situation in real-life, but that such a refinement does not involve determining the necessity of a piece of data for executing an action.

Therefore, it is this determination for refinement and for soliciting additional sensor data which corresponds with “determining…that at least one additional sensor measurement is necessary…to process an action description”.

Appellant assert that Bai does not disclose “identifying one or more sensors identifying one or more sensors that is to generate the least one additional sensor measurement”.
	Appellant acknowledges that Bai expressly discloses a network table that specifies a local network, a network type, and a locality distance from which to query devices to obtain additional sensor measurements. In other words, the devices within this network which are queried correspond with the one or more sensors generating at least one additional sensor measurement.
	It is submitted that this is unambiguously within the scope of the broadest reasonable interpretation of identifying the one or more sensors that are to generate the at least one additional measurement.

Appellant submits that Examiner’s interpretation is unclear.
	Appellant argues that even if a local network is defined within 100 yards, such a network does not cause the Bai system to identify a sensor however, as discussed above, it is the devices and sensors within this established network which are queried 
	It is therefore respectfully submitted that these teachings are within the scope of the argued claim language.

Appellant argues absence of claimed element in Bai.
	Appellant alleges that the system of the instant application identifies one or more specific sensors whose sensor measurements are “necessary for the interfacing device to process an action description specified in the rule” and that in Bai uses sending out an advertisement to JXTA peers. Appellant’s basis for this argument is that an advertisement, by definition, indicates that the electronic device is not capable of identifying a specific peer for obtaining the further information, and that the peers can “choose to...join or not join the situation specific network”.
	In response, although use of a JXTA “advertisement” is only one example in Bai, it is first noted that an advertisement can, indeed, be directed to specifically identified recipients, in this case those within the 100 yard radius. Additionally, Bai also explicitly discloses another technique of querying other electronic devices to request their GPS positions, filtering based on their GPS positions, and then sending the situation message only to those electronic devices approximately meeting the 100 yard requirement. As another example, instead of 100 yards, the locality could be limited to 
	It is respectfully submitted that the claim language fails to describe the process of identifying the one or more sensors in such a way which is distinguished from the one or more sensors of Bai identified based on their proximity.
	
Appellant argues that Examiner’s allegations are mere conjunctures.
	Appellant alleges that the example cited by Examiner in the Office Action uses a share request message of Bai to establish a local network based on the GPS data, and that establishing such a network may include a large number of electronic devices.
	As noted above, the claim is silent regarding a particular number or limitation on the number of sensors identified. Further, even if a large number of sensor devices are identified and not all of them participate, it does not negate the teachings of Bai for identifying the one or more sensor devices based on the positions of the sensor devices. Appellant further argues that it is the communication gateway, and not the electronic device of Bai, that requests information from these sensor devices. Although the communication gateway acts as an interface for establishing the situation network, it is the tables stored at the situation detection engine which are used to determine the criteria for identifying the sensor devices and which initiates the obtaining of the additional sensor measurements from the identified sensor devices.
	It is submitted that these teachings are within the scope of the broadest reasonable interpretation of the claim language.

Appellant argues that the supposed further information of Bai is not used as an input to an action of Bai.

Appellant argues absence of claimed element in Bai.
	Appellant asserts that the Bai system can perform an action based on the likelihood of the modified hypothesis, but that Bai does not suggest the one or more actions of Bai uses the “further information” as inputs, and therefore Bai does not disclose “using the at least one additional sensor measurement as an input”.
	As previously discussed in more detail, the initially selected likely hypothesis selected based on a trigger event corresponds with the claimed selected rule. The further sensor measurement information subsequently obtained in the system of Bai is used as input to refine the initially selected hypothesis. The outcome of this refinement, using the additional sensor measurements as input, results in execution of a particular action based on the refinement.
	As submitted above, it is again respectfully submitted that these teachings of Bai disclose “using the at least one additional sensor measurement as input”.

Appellant argues Examiner’s allegations are mere conjectures.
	Appellant asserts that Examiner has failed to show that the execution operation of Bai uses the further information as an input.
	As discussed above, the actions of Bai include, for example, modifying a hypothesis, denying a current hypothesis, confirming a current hypothesis. Given that 
	Appellant has failed to amend the claim language to distinguish from these teachings of Bai, as previously suggested.

Appellant argues improper rejection.
	Appellant asserts that the customary meaning of an input to the execution of an action indicates the execution of the action using the piece of data as an input parameter, and that Examiner merely pointed to the supposed argument that the further information modifies a hypothesis of Bai, which causes an action.
	As noted above, Appellant was previously urged to amend the claim language to overcome the teachings of Bai by specifying how the additional sensor data is input into a process as an input parameter, and how that input parameter is used to cause execution of a particular action. Appellant failed to amend the claims. As previously noted, the additional sensor measurement obtained by Bai is expressly used, or input, in order to refine an initial hypothesis. This refinement of the hypothesis, based on the input of the additional sensor measurement, results in execution of an action, such as modifying a hypothesis, denying a current hypothesis, or confirming a current hypothesis
	It is respectfully submitted that these teachings of Bai are within the scope of the broadest reasonable interpretation of the claim language.

Appellant argues that an EATB entry of Moriwaki includes parameters for an action.
	With regards to the reliance on Moriwaki for teaching that “a respective rule includes…an action description of an action to be executed by the interfacing device”, Appellant asserts that Moriwaki does not include that “the respective rule” indicates “that at least one additional sensor measurement is necessary…to process an action description specified in the rule”.
	As noted above, it is the Bai reference which unambiguously teaches obtaining additional sensor measurement which is necessary to process an action. Moriwaki is relied upon for teaching that a stored rule includes an action description of an action to be executed in response to the triggering of the rule. This is clearly illustrated in the stored event action table in FIG. 43 of Moriwaki. Specifically, the event action table of Moriwaki, equivalent to the claimed invention, expressly includes an action criteria for triggering a rule and an action description of an action and associated parameters to be executed in response to the triggering of the rule. In Moriwaki, this action description includes a way to contact a user to inform them of an event. It would be obvious to include this information into the stored rules tables of Bai because it would provide action information regarding how a user is to be informed of the result of a refined hypothesis.
	Although it is Bai which is relied upon for the additional sensor measurements, it is additional noted that Moriwaki does disclose a case of taking an action when two or more events have occurred, which includes an initial rule-triggering event, as well as additional data used as input for executing an associated action, as claimed. For example, paragraph [0267] of Moriwaki describes the action of sending Email when a 
	Given these teachings, it is respectfully submitted that the combination of Bai and Moriwaki teach each feature of the argued claim limitations. 

Response to Rejection of claims 2 and 12 in the Office Action
	Appellant argues that the operations of Nath are performed at a remote backend location away from the front-end, where an interfacing device operations.
	Nath is relied upon for teaching determining that a local copy of at least one additional sensor measurement is older than a predetermined time duration and obtaining a recent value for the at least one additional sensor measurement from identified one or more sensors. Appellant does dispute that Nath teaches these limitations, just which component on a sensor portal performs these operations. It is submitted that determining and maintaining up-to-date, recent sensor data would be advantageous regardless of what component is managing and processing the sensor data. It is also noted that the backend server of Nath, like the claimed interfacing device, polls sensors to obtain the sensor data. 
	It is therefore respectfully submitted that rejection is proper.


Response to Rejection of claims 3 and 13 in the Office Action.
	Appellant argues that the Bai system does not search for a device associated with the “further information”.
	Appellant submits that the communication gateway of Bai is requested to search for other electronic devices using network interfaces, and that the situation detection engine is not aware of a remote device associated with a particular sensor measurement. Further, Appellant asserts that the devices discovered in a network formed by the communication gateway may or may not participant, and that therefore the searching for other electronic devices of Bai is not the same as “determining a remote device associated with the at least one additional sensor measurement”.
	It is noted that the determined remote device in Bai corresponds with the communication gateway. Specifically, the situation detection engine of Bai determines the presence of a remote communication gateway device to establish a connection with, and then communicates with the determined remote communication gateway device instructing the remote communication gateway device to initiate a situation network in order to obtain additional sensor measurements from physical devices connected to the remote communication gateway device via the established network.
 	The claims are silent regarding specifics of how the remote device is determined. It is therefore respectfully submitted that the teachings of Bai for the situation detection engine determining a remote device, or communication gateway, to be associated with additional sensor measurements are within the scope of determining a remote device associated with the at least one additional sensor measurement.

Appellant argues that an electronic device of Bai does not subscribe for data from another electronic device.

Appellant alleges absence of claimed operation in Bai.
	Appellant argues that the status exchange messages of Bai do not involve data subscription between electronic devices. 
	Applying the broadest reasonable interpretation to the claim language, subscribing to data from a remote device is arranging to receive the data when it is available. When the situation detection engine of Bai requests that the communication gateway establish a network to obtain and provide sensor data from devices within the established network, this is within the scope of the situation detection engine subscribing to any sensor data responses from those devices received by the communication gateway.
	Appellant argues improper rejection.
	Appellant asserts that the status message exchange of Bai does not indicate data subscription, and therefore Examiner has not shown the “subscribing to data from the remote device via the established network connection”. 
	As discussed above, the situation detection engine of Bai subscribes to the sensor data of the remote devices within an established network via the remote communication gateway device by indicating to the remote communication gateway device that the situation detection engine should be provided with any sensor data responses obtained by the remote communication gateway device from the devices within the established network.


Response to Rejection of claims 4 and 14 in the Office Action.

Appellant argues that Examiner has not shown either example of “the remote device”.

Appellant argues absence of “[the] remote interfacing device” in Bai.
	Appellant asserts that Examiner has not shown (i) a remote electronic device of Bai, (ii) a physical device of Bai coupled to the other electronic device, and (iii) the other electronic device monitoring sensor data from the physical device.
	It response, it is first noted that the communication gateway of Bai corresponds with the claimed remote device of claims 3, 4, 13 and 14. The communication gateway establishes a situation network and communications with the physical devices within the established network to monitor and obtain the sensor data from the physical devices. Bai expressly recites that the communication gateway searches for other electronic devices using network interfaces. One of ordinary skill in the art would recognize that in order to enable the communications between the communication gateway and the physical devices, the communication gateway would require a remote interfacing device.
	It is therefore respectfully submitted that the communication gateway of Bai, corresponding with the claimed remote device, includes a remote interfacing device, as claimed.

Appellant argues absence of “[the] controller device” in Bai.
	Appellant asserts that Examiner has not shown (i) sensor data, (ii) a controller device of a remote electronic device of Bai, and (iii) the controller device monitoring sensor data from the electronic device.
	It is first submitted that Bai unambiguously teaches sensor data obtained from electronic devices on an established network. As noted above, it is the communication gateway of Bai which corresponds to the claimed remote device including a controller device. Similarly to the claimed controller device, a controller of the communication gateway of Bai monitors the sensor data from at least one interfacing device, or electronic device, over a computer network. In Bai, the computer network over which the sensor data is monitored is a computer network specifically initiated by the communication gateway to obtain additional sensor measurements requested by the situation detection engine.
	It is therefore respectfully submitted that Bai does, in fact, disclose the controller device, as claimed.

Response to Rejection of claims 5 and 15 in the Office Action.

The mere recitation of the phrase “peer” does not indicate a “peer-to-peer network connection”.

Appellant argues the absence of claimed element in Bai.
	Appellant cites column 5 lines 25-26 of Bai disclosing that “[the] network 100 forms the subset of all nodes interested in sharing information about situation hypothesis” as a basis for asserting that a network formed with multiple nodes is, by definition, not a peer-to-peer connection between two network entities.
	In response, it is noted that column 5 lines 40-50 explicitly describe that “Because these are peer networks, all of the network resources should come out of the resources of the nodes (e.g., there should be no centralized resources)”. 
This disclosure of Bai unambiguously teaches a peer-to-peer network connection between two network entities, as claimed.
	
Appellant argues improper rejection.
	Appellant alleges that the Examiner merely pointed to the phrase “peer network” in Bai for teaching a peer-to-peer connection however, as discussed above, Bai explicitly recites, “Because these are peer networks, all of the network resources should come out of the resources of the nodes (e.g., there should be no centralized resources).”
	This recitation of Bai unambiguously teaches a peer-to-peer network connection between two network entities, and it is respectfully submitted that the rejection is proper.

Response to Rejection of claim 6 and 16 in the Office Action.

Appellant argues that a socket is not the same as a “peer-to-peer network connection”.

Appellant argues absence of claimed element in Westaway.
	Appellant argues that a socket is needed to establish any upper-layer communication (e.g., a TCP connection), that, for example, communication based on a client-server model, which is distinct from a “peer-to-peer network connection”, also requires a socket, and that therefore the unavailability of a socket is not the same as the unavailability of a “peer-to-peer network connection”.
	In response, it is noted that the cited portion of Westaway relied upon for teaching determining that a remote device is not reachable via a peer-to-peer communication channel expressly states the unavailability of communication between client devices 230B and 230C. Westaway explicitly states in column 8 lines 41-48 that when passing data between two or more client devices, a direct, or peer-to-peer, connection is preferred. Westaway describes peer-to-peer communications throughout the specification.
	It is therefore respectfully submitted that Westaway unambiguously teaches a peer-to-peer communication channel, as claimed.

Appellant argues improper rejection
	Appellant alleges that Examiner has not shown the unavailability of a peer-to-peer connection. 
	As discussed above, the Westaway reference, relied upon for teaching determining that communication between two client devices is not available, expressly discloses direct, peer-to-peer communication between two client devices.
	It is therefore respectfully submitted that the rejection is proper.

Response to Rejection of claims 7 and 17 in the Office Action.

Appellant argues Examiner’s allegations are mere conjunctions.
 	Regarding “a nesting condition”, Appellant asserts that Examiner has presented the allegations without clearly pointing out which claimed element the tables correspond to, and that tables 830-1 and 830-2 of Bai are two distinct rules not nested with each other.
	The cited portion of Bai, and specifically column 7 lines 51-67, expressly describes how the distinct rules of table 830-1 and 830-2 are nested together in template table 820 of FIG. 7B. Specifically, the percussive sounds of table 830-1 and the action of table 830-2 are used in combination, with each being assigned a particular weight, in nested table 820.
	It is therefore respectfully submitted that table 820 unambiguously illustrates a nesting condition based on one or more sensor measurements, as claimed.

Response to Rejection of claims 8 and 18 in the Office Action.
	Appellant notes the cited portion of Bai reciting, “[the] situation detection engine 210 uses the network table 840 to request the communication gateway 230 to set up a transitory local network of electronic devices within about 100 yards of the electronic device to start the network formation process” and argues that the “transitory local network of electronic devices” of Bai may or may not include all electronic devices “within about 100 yards of the electronic device” and that each electronic device of Bai may 
	In response, it is submitted that the criteria for a network used by the situation detection engine to designate which sources to obtain sensor data from is equivalent to the situation detection engine determining additional data source for processing an action description. The situation detection engine determines a scope for the network to be established from which to obtain sensor data. Whether or not that network includes all the devices within the designated radius of the network is irrelevant, as long as additional sensor data is obtained from at least one additional source determined to be within the designated radius. The claims do not specify that all determined additional data sources must participant, therefore Appellant’s argument regarding the electronic devices determining whether to participant or not is moot.
	It is therefore respectfully submitted that these teachings of Bai for the situation detection engine determining and designating criteria for a network from which to obtain additional sensor data is within the scope of “determining additional data sources for processing the action description specified in the rule”, given that the additional data sources are within the designated network.

Response to Rejection of claims 9 and 19 in the Office Action.

Appellant argues that Bai does not disclose “performing a remedial action on the rule in response to determining that the action criteria have not been satisfied”.

Appellant argues absence of claimed element in Bai.

	Appellant notes actions performed by the UE of Bai, but alleges that Examiner has not shown the action to be a remedial action. Further, Appellant asserts that the action performed by the UE of Bai is based on the modified hypothesis and therefore the action is only performed when the hypothesis is under consideration.
	As discussed above, it is the initial likely hypothesis that correlates with the selection of a rule after detection of a rule-triggering event. As in the claimed invention, Bai teaches obtaining additional sensor data, which is used to refine the initial hypothesis. When the refining the initial hypothesis using the additional sensor data results in a determination that action criteria has not been satisfied, for example it is determined that an initial hypothesis of “Shots fired” is incorrect, the system of Bai denies the current hypothesis and might, for example, take the remedial action of changing the current hypothesis to “No shots were fired”.
	It is respectfully submitted that these teachings of Bai are within the scope of a performing a remedial action on the rule in response to determining that action criteria have not been satisfied.

Appellant argues improper rejection.

	As discussed above, it is submitted that a remedial action taken by Bai in response to determining that a rule has not been satisfied is evident in Bai, and therefore it is respectfully submitted that the rejection is proper.

Response to Rejection of claims 10 and 20 in the Office Action.

Appellant argues Examiner’s allegations are mere conjectures.

Appellant argues absence of claimed elements in Bai.
	Claims 10 and 20 require the action description of the selected rule to comprise only one of a command to configure the interfacing device to a predetermine state, a script which causes the interfacing device to perform a complex operation comprising execution of multiple expressions, and a sequence of instructions to process a recent and/or historical state and measurements. 
	As one example, regarding a script causing the interfacing device to perform a complex operation comprising execution of multiple expressions, the cited portion of Bai expressly discloses the situation detection engine performing a complex operation including, for example, execution of multiple expressions such as 0.6*1 (there were percussive sounds)+0.3*0 (the electronic device is moving)+0.1*0 (the camera is off). Regarding a sequence of instructions to process a recent state, Bai expressly discloses a sequence of steps for processing a refined hypothesis and to inform a user of the refined hypothesis.
	Appellant does not dispute these cited correlations, and it is respectfully submitted that they are within the scope of the claim language.

Appellant argues improper rejection.

	Appellant only asserts improper rejection by alleging Examiner has not shown the limitations of claims 10 and 20. 
	As discussed above, the cited portions of Bai are within the scope of these limitations, and it is therefore respectfully submitted that the rejection is proper.


B. The proposed Modification or Combination of the Prior Art would Change the Principle of Operation of the Prior Art Invention Being Modified.

An EVT of Moriwaki is incapable with rule table 330 of Bai.
Appellant first argues that no action of Moriwaki indicates the requirement of an additional EVT. As discussed above, Moriwaki does disclose a case in paragraph [0267] of taking an action when two or more events have occurred, which includes an initial rule-triggering event, and additional event data input in order to execute an associated action, as claimed.
Additionally, Appellant asserts that since the table of FIG. 43 of Moriwaki does not store an EVT, the EVT and actions are stored in different tables in Moriwaki. Appellant argues that the combination of Bai and Moriwaki cannot disclose a rule repository that can store a rule that can be triggered by an EVT of Moriwaki and require another an EVT to process an action in FIG. 43 without changing the principles of operation.

	It is submitted that the combination of Bai and Moriwaki teach a rule repository storing all of the information of the claimed rule repository without changing the principles of operation.

A backend database of Nath is unsuitable for an interface device.
	Appellant argues that the polling operation of Nath is executed by a backend database, in contrast with the interfacing device of the instant application.
	As discussed above, Nath is relied upon for teaching determining that a locally maintained copy of at least one additional sensor measurement is older than a predetermined time duration and obtaining a recent value for the at least one additional sensor measurement from identified one or more sensors. Appellant does dispute that Nath teaches these limitations, just which component performs these operations. It is submitted that determining and maintaining up-to-date, recent sensor data would be advantageous regardless of what component is managing and processing the sensor data. It is also noted that the server of Nath, like the claimed interfacing device, interfaces with sensor devices to obtain the sensor data. 




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451                                                                                                                                                                                                        
Conferees:
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451                                                                                                                                                                                                        
/ANTHONY MEJIA/Primary Examiner, Art Unit 2451                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.